Citation Nr: 0929272	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 1953 
to March 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In November 2008, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level 
VII hearing acuity in the right ear and Level VII hearing 
acuity in the left ear from February 21, 2009; prior to that 
time, his hearing loss was manifested at worst by Level VI 
hearing in right ear and by Level VII in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and not higher, 
for bilateral hearing loss have been met, effective from 
February 21, 2009.  Prior to that time, the criteria for an 
evaluation in excess of 30 percent were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A letter 
that met the requirements of Vazquez-Flores was also sent to 
the Veteran in December 2008.  The December 2008 letter is 
not sufficient as to timing; however, the claim was 
readjudicated in a June 2009 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA examinations were obtained to evaluate the Veteran's 
disability.  Private records were also received by VA.  The 
Veteran was requested in December 2008 to supply additional 
evidence in order to have VA use the data from his private 
audiometry tests, and he did not reply.   Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court)  held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the September 2003 fee 
basis evaluation examiner specifically noted the Veteran's 
reported problem with understanding conversation and 
distorted speech sound.  It was noted that he was not 
receiving treatment for his disability and that the 
functional impairment is inability to effectively use the 
telephone at work.  While the February 2009 VA examiner did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the February 2009 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, including the 
other VA examination report as well as the Veteran's own 
correspondence, adequately addresses this issue.  Therefore, 
while the February 2009 VA examination is defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  A recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.




The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the 30 percent rating granted him, 
as indicated in his April 2009 Written Brief Representation.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1000, 2000, 3000 and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever would result in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral, with each ear evaluated separately.  

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
80
95
LEFT
35
35
65
75
90

Pure tone threshold averages were 65 on the right and 66 on 
the left.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and of 72 percent in 
the left ear.  This translates into Level VI hearing in the 
right ear and Level VI hearing in the left ear, which 
warrants a 30 percent evaluation.  

On VA audiological evaluation in January 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
80
95
LEFT
30
30
70
75
90

Pure tone threshold averages were 64 on the right and 66 on 
the left.  Speech audiometry revealed speech recognition 
ability of 60 percent in the right ear and of 64 percent in 
the left ear.  This translates into Level VI hearing in the 
right ear and Level VII hearing in the left ear, which 
warrants a 30 percent evaluation.  

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable 
because the VA examination of January 2009 found the puretone 
threshold at 1000 Hertz was 30 decibels or less and that the 
threshold at 2000 Hertz was 70 decibels or more, for the left 
ear.  The left ear hearing loss thus corresponded to Level VI 
and the right ear corresponded to Level VI.  After plotting 
the hearing loss findings on Table VII, the Veteran is found 
to warrant a 30 percent rating evaluation.  




On the authorized audiological evaluation in February 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
75
90
95
LEFT
30
35
75
85
100

Pure tone threshold averages were 72 on the right and 74 on 
the left.  Speech audiometry revealed speech recognition 
ability of 72 percent in the right ear and of 60 percent in 
the left ear.  This translates into Level VI hearing in the 
right ear and Level VII hearing in the left ear, which 
warrants a 30 percent evaluation.  

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable 
because the VA examination of February 2009 found the 
puretone threshold at 1000 Hertz was 30 decibels or less and 
that the threshold at 2000 Hertz was 70 decibels or more, for 
the right ear.  The right ear hearing loss thus corresponded 
to Level VII hearing and the left ear corresponded to Level 
VII hearing.  After plotting the hearing loss findings on 
Table VII, the Veteran is found to warrant a 40 percent 
rating evaluation, as of the date of this examination, i.e., 
February 21, 2009.  

As right pure tone thresholds on February 2009 audiometry 
reflect an exceptional pattern of hearing impairment under 38 
C.F.R. § 4.86(b), the hearing acuity level numeric 
designation may be derived under Table VIA.  The 72 decibel 
right ear average pure tone threshold warrants a designation 
of level VII under Table VIA and 38 C.F.R. § 4.86(b) (Level 
VI under Table VIA elevated to VII under § 4.86(b)).  As that 
is more favorable to the Veteran than the right ear level 
designation found under Table VI, it will be the one applied.  
Under Table VII, numeric designations of "VII" for the better 
ear and "VII" for the poorer ear warrant a 40 percent rating.  




The Board would point out that there are private examination 
reports dated in July 2003 and in February 2005 in the 
record.  The Veteran was requested in December 2008 to supply 
additional evidence in order to have VA use the data from his 
private auditometry tests, and he did not reply.  Given the 
lack of information in the record at this time about how the 
tests were conducted, the Board cannot base its evaluation of 
the Veteran's disability on those reports.   For VA rating 
purposes, an examination for hearing impairment must meet the 
four requirements of 38 C.F.R. § 4.85(a).  First, it must be 
conducted by a state-licensed audiologist.  Second, the 
examination must include a controlled speech discrimination 
test (Maryland CNC).  Third, the examination must include a 
puretone audiometry test.  Fourth, the examinations must be 
conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).

It is not clear from the February 2005 and July 2003 reports 
of the private provider whether the requirements set forth in 
38 C.F.R. § 4.85(a) were met.  The reports from The Speech 
and Hearing Center do not contain any information about the 
person performing the tests, so the record does not establish 
that the person is a state-licensed audiologist.  And while 
there are scores labeled as "Sp. Discrim. %," it is not clear 
whether the test conducted was the Maryland CNC speech 
discrimination test, as required by the regulations.  Nor is 
it clear whether the graphical representations on the 
February 2005 and July 2003 reports reflect results of a 
puretone audiometry test.  Finally, while the scores make it 
unlikely that the Veteran was wearing hearing aids during 
those tests, there is no evidence to that effect in the 
record.  Without that information about how each of the four 
requirements of the VA regulations were met with respect to 
the data, those private hearing tests cannot be used to 
evaluate the Veteran's hearing loss disability.  38 C.F.R. § 
4.85(a).

Additionally, the Veteran was examined by VA in February 
2007.  The Board notes that the February 2009 VA examiner 
recommended after reviewing the record that the February 2007 
examination results should not be used for rating purposes.  
The examiner stated that he was not in a position to judge 
whether the February 2007 results were reliable as to the 
Veteran's speech recognition ability because full information 
regarding the test conditions is lacking.  It was noted that 
no source data are available, no information regarding the 
mode of administration of the Maryland CNC or the length of 
the lists was given.  It was reported that without knowing 
the mode of administration or the length of word lists used, 
for the Maryland CNC test of February 2007, a judgment could 
not be made as to whether those results are within range of 
expected test-retest variability compared to other results 
obtained by VA.  The examiner noted that it appeared that 
multiple lists were not performed as required by VA 
guidelines.  It was therefore recommended that those results 
not be used for rating purposes.   

Essentially then while the above noted reports have been 
reviewed, they have been determined to not be adequate for 
rating purposes.  As such, the Board will base its findings 
on the audiometric evidence that meets the criteria necessary 
to evaluate the Veteran's disability.  

As such, a rating in excess of 30 percent for the Veteran's 
bilateral hearing loss is not warranted for the period prior 
to February 21, 2009, based on the competent medical evidence 
in the record.  A rating of 40 percent for the Veteran's 
bilateral hearing loss, and not higher, is warranted from 
February 21, 2009.  


Extraschedular Consideration

The record adequately addresses the functional impairment 
experienced by the Veteran.  The Veteran reports that he has 
to see people face to face to understand what they say.  He 
indicates that if he is in a different room from his wife, he 
can hear her talking but cannot understand what she is 
saying.  He reports that in restaurants he can hear the 
background music but cannot understand what his friends are 
saying.  He noted that he works part time and that his son 
has to answer the telephone because he cannot understand what 
people say.   

The disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
(2008).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.   If 
not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra- schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extraschedular consideration.  There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's hearing loss.   There has been 
no treatment, the Veteran is not shown to have been 
hospitalized due to his hearing loss, and he continues to 
work part time.  

The Board does not doubt that limitations caused by hearing 
loss have some adverse impact on employability for the period 
at issue; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  While the Veteran has stated 
that his hearing problems prevented him from answering the 
telephone at his part time job, the 30 percent rating 
assigned as well as the 40 percent rating granted from 
February 2009 adequately reflect the clinically established 
impairment experienced by the Veteran, and a higher rating 
for is not warranted.  Accordingly, the claim will not be 
referred for extraschedular consideration.


ORDER

An evaluation for bilateral hearing of 40 percent, and not 
higher, from February 21, 2009 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.   



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


